UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x

 

 

  

UNITED STATES OF AMERICA, i Docket No. 17-372 (IS)
- against -
MICHAEL WATTS
Defendant.
== x
REPLY MEMORANDUM EOR MOTION JIN LIMINE
(Boiler Room Evidence) / LA

 
 
  

JOSEPH W. RY AW, JR. (2408)
Attorngys for Den

MIC L WATTS
MELVILLE LAW CENTER
225 OLD COUNTRY ROAD
MELVILLE, NY 11747

516 629 4896
joeryanlaw(@earthlink net
We have no objection to admit the items seized during the search warrant execution
including the “CREED,” “scripts” and a recorded telephone call by a Boiler Room member who
was pressing a subscriber to buy $68,000 of SPYR stock, /F Erik Matz will testify that Mr. Watts
was aware of and agreed to the use of these illegal tactics. Otherwise, the admission of such
relevant evidence will unduly prejudice Mr. Watts’ right to a fair trial, and should be precluded

under Rule 403.

With respect to the victims’ proposed testimony, we have no objection /F the government
can establish that the losses were not caused by a decline in stock value due to short selling
attacks by third parties at a time when the price of oil was in a steady decline. } “Between mid-
2014 and early 2016, the global economy faced one of the largest oil price declines in modern
history.” The government exhibits and 3500 material show that there was a substantial
concern that the HECC stock value was subjected to short selling attacks to drive the price of
HECC down during the alleged conspiracy. On April 4, 2016. HECC was forced to file for
bankruptcy protection. To admit the victims’ testimony without a proper foundation, would be

unduly prejudicial and should be precluded under Rule 403.

THIS SPACE INTENTIONALLY LEFT BLANK

 

’ Oil price dropped from 106.06 to 26.19 (Dollars per barrel} from July 2014 to February 2016 as
See: https://fred.stlouisfed.org/graph/?¢-=NPX#.

* https //blogs.worldbank.org/developmenttalk/what-triggered-oil-price-plunge-20 14-201 6-and-
why-it-failed-deliver-economic-impetus-cight-charts

2
Dated: Melville, NY 11747
October 7, 2019

  

  
  

JOSEPH W. RYAN; JR.(2408)

Attorney? for Defendant MICHAEL WATTS.
Melvilie Law Center

225 Old Country Road

Melville, NY 11747-3111

516-629-4968

joeryanlaw@earthlink.net

By:

TO:

Honorable Richard Donoghue
United States Attorney
27] Cadman Plaza East
Brooklyn, NY 11201
Attention: AUSA Whitman G.S. Knapp
